Citation Nr: 1503927	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  The Veteran also had subsequent service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision. 

The Board notes that the Veteran also submitted a notice of disagreement (NOD) with the February 2009 reopening and denial of a claim for service connection for posttraumatic stress disorder (PTSD).  However, the RO later granted service connection for PTSD in a June 2012 rating decision.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.

In September 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veteran has asserted that he developed jungle rot of the feet while on active duty in Vietnam due to severe weather.  He reported at his September 2013 hearing that he was treated during active duty for this condition, and that his condition was called cellulitis at that time.  He reported that he continued to have problems with his feet while in the Reserves, particularly when he was sent on jungle warfare training in Panama.   
A review of service treatment records reveals that the Veteran was treated for cellulitis in service.  However, a July 1963 service treatment record reveals the cellulitis was on the left side of his face.  An October 1964 service treatment record noted a heat rash and blisters, but these complaints were indicated as pertaining to his back.  The Veteran's service treatment records do not reveal complaints, treatment, or diagnoses of a skin condition of the feet during service.  

In a September 2013 private treatment record, the Veteran was noted as having tinea pedis, dry skin, and callouses. 

In light of the Veteran's observation regarding a skin condition on his feet during service, an observation that he is competent to make, and the current diagnosis of tinea pedis, the Board finds that a VA examination is necessary for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his jungle rot of the feet claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current skin conditions of the feet.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed skin condition of the feet, to include jungle rot, was incurred in, or caused or aggravated by, the Veteran's military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




